       Case 20-03001-sgj Doc 37 Filed 01/25/21        Entered 01/25/21 08:10:16       Page 1 of 6




The following constitutes the ruling of the court and has the force and effect therein described.




Signed January 22, 2021
______________________________________________________________________




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

      IN RE:
                                                      CASE NO. 19-33186-sgj
      MICHAEL JAVIER DEBONO
           Debtor.

      AJA CAPITAL MANAGEMENT LLC
           Plaintiff

      v.                                              Adv. No. 20-03001-sgj

      MICHAEL JAVIER DEBONO,
           Defendant


                        FINDINGS OF FACT AND CONCLUSIONS OF LAW

            This has of course been an adversary proceeding in which the plaintiff objected

     to the discharge of its debt that is owing to it by the debtor under Bankruptcy Code

     Sections 15 523(a)(2)(A) and 523(a)(6).
    Case 20-03001-sgj Doc 37 Filed 01/25/21                Entered 01/25/21 08:10:16             Page 2 of 6




        The following are the Court’s Findings of Fact and Conclusions of Law, issued

pursuant to Rule 52 of the Federal Rules of Civil Procedure, as made applicable in

adversary proceedings, by Federal Rule of Bankruptcy Procedure 7052.1



                                           FINDINGS OF FACT

        Plaintiff is a limited liability company organized under the laws of the State of

New York.

        Plaintiff became a creditor of an LLC named Statera Real Estate Development,

LLC, hereinafter referred to as “Statera” as follows.

        The debtor and the principal of plaintiff, Mr. David Henchel, had known each

other socially and had discussed a potential investing in real estate together. In the

winter of 2016, the debtor and Mr. Henchel had a discussion about an investment in

properties that defendant intended to develop in Dallas, Texas. And then ultimately, on

March 18th, 2016, plaintiff made two loans to Statera in the amount of $125,000 each.

        Mr. Debono personally guaranteed the debt of Statera owing to plaintiff. The two

loans were documented by two separate promissory notes which were submitted into

evidence. One note, the first promissory note (“Note 1”) stated that it would bear

interest at the rate of “[T]wo percent per month until paid and that, the entire principal

together with interest accrued thereon shall be payable upon the earlier to occur of (i),

the date of the closing of the sale of the Investment property, (as hereinafter defined);

or, (ii), the fifth (5th) day after the date on which Holder makes a demand for payment

pursuant to this Promissory Note.”


1
  Any Finding of Fact that more properly should be construed as a Conclusion of Law shall be considered as such,
and vice versa.
 Case 20-03001-sgj Doc 37 Filed 01/25/21        Entered 01/25/21 08:10:16     Page 3 of 6




       The investment property was defined later to mean the premises and

improvements thereon located at 695 Kessler Reserve Court, Dallas, Texas 75208. The

first promissory note further stated that, “[T]he Maker's obligations under this note shall

be secured by a mortgage lien on the investment property. The security interest on the

investment property granted to the Holder hereunder, and all related liens shall be

subordinated to any present or future security interest in or liens on the Investment

Property granted by the maker to any bank or institutional lender who provides

purchase or construction financing with respect to the Investment Property. The Maker's

obligation under this Note shall be guaranteed by Michael Debono.”

       The first promissory note further provided that “[t]he proceeds of this note shall

be used by the maker solely in connection with and for the acquisition of the investment

property. It went on to say that “[A]ny and all construction of the investment property

shall be performed by and completed by Versailles Dallas Inc., using qualified

subcontractors, with Dylan ElChami and Sam ElChami acting as the general contractors

… .”

       Note 2, the second promissory note, also in the amount of $125,000.00 had

identical terms to Note 1 except that the term “Investment Property” in the second note

was defined to mean the premises and improvements thereon located at 624 Kessler

Reserve Court, Dallas, TX 75208.

       The evidence showed that shortly after receiving the loans and the loan

proceeds, the loan proceeds were used to purchase two vacant lots in Dallas, 695

Kessler Reserve Court and 624 Kessler Reserve Court (the “Kessler Lots”).
 Case 20-03001-sgj Doc 37 Filed 01/25/21          Entered 01/25/21 08:10:16          Page 4 of 6




       Liens were never placed or properly perfected on the Kessler Lots in favor of the

plaintiff. Significantly, the loan documents that the debtor had originally presented to

the plaintiff were rejected by the plaintiff and the ultimate loan documents were drawn

up by the plaintiff’s attorney, Gavin Grusd. Significant on this point was Defendant’s

Exhibit D, which was an email in which Mr. Grusd stated to the plaintiff:

       As we discussed, the mortgage can be given and you can file it or not file it. …
       We need to prepare the mortgage, which would be in a form that would be
       fileable in Texas.

       The evidence shows that this was never done. The Court does not find or

conclude that the failure to properly obtain perfected deeds of trust or a perfected

security interest in the Kessler Lots was a result of fraud on the part of the defendant.

       As far as the sophistication of the parties, the Court does not find there to be a

lopsided advantage on the part of the defendant.

       The debtor subsequently transferred his 50% interest in Statera to his business

partner Mr. ElChami. The debtor asserted that such transfer was done after

consultation with the plaintiff’s principal, Mr. Henchel. The Court finds the debtor’s

testimony to be credible. In consideration for that transfer, the plaintiff received two

additional agreements to be paid out of the proceeds of two other properties being

developed by the debtor at that time – the Allencrest Property and the Lively Property.

       Statera and the debtor remained liable to the plaintiff. The debtor did not release

his guaranties. The Court finds these facts to be evidence of some good faith intent on

the part of the debtor to try to get the plaintiff paid, not an intent to defraud.
 Case 20-03001-sgj Doc 37 Filed 01/25/21         Entered 01/25/21 08:10:16      Page 5 of 6




       The defendant was in legitimate financial distress at that time due to cost

overruns on his real estate holdings. The Court finds that his actions were a “Hail Mary

pass” to get people, including the plaintiff, paid.

       While defendant's business partner, Mr. ElChami, subsequently transferred

Statera's ownership of the two Kessler lots to a separate limited liability company owned

or controlled solely by Mr. ElChami, resulting in Statera having no assets, the Court

does not find this to be evidence of the debtor's fraudulent intent.

       When the debtor received approximately $150,000 of value in connection with

the transfer of the Lively property, he did not pocket it, but transferred it to an assignee

for the benefit of creditors and ultimately it went to the bankruptcy trustee of this estate.

The Court finds that these actions also show a lack of fraudulent intent.

       The Court finds that the defendant did not intentionally harm the plaintiff. He did

not have an intent to commit an injury to the plaintiff. He was not even reckless to a

degree that the legal standard of Bankruptcy Code 523(a)(6) entails.

                                 CONCLUSIONS OF LAW

       Bankruptcy Code 523(a)(2)(A) provides in relevant part that a discharge in

chapter 7 does not discharge an individual debtor from any debt for money, property,

services, or an extension, renewal, or refinancing of credit to the extent obtained by

false pretenses, a false representation, or actual fraud other than a statement

respecting the debtor's or an insider's financial condition.

       Bankruptcy Code 523(a)(6) provides, in relevant part, that a discharge in Chapter

7 does not discharge an individual debtor from any debt for willful or malicious injury by

the debtor to another entity or to property 7 of another.
    Case 20-03001-sgj Doc 37 Filed 01/25/21          Entered 01/25/21 08:10:16         Page 6 of 6




        In an action under Bankruptcy Code 523 it is the creditor that has the burden of

proof under a preponderance of the evidence standard.2

        Actions for exceptions to discharge must be strictly construed against and

liberally construed in favor of a debtor.3

        For representations to be false, representations or false pretenses under

523(a)(2), the false representations or false pretenses must encompass statements that

falsely purport to depict current or past facts. A debtor's promise related to a future

action that does not purport to depict current or past facts, therefore cannot be defined

as a false representation or a false pretense. Thus, to prove a debt is

nondischargeable, as having been obtained by false pretenses or representations, a

creditor must establish:

        (1) the existence of a knowing and false and fraudulent falsehood;
        (2) describing past or current facts; and
        (3) that was relied upon by the creditor.4

        Actual fraud consists of any deceit, artifice, trick, or design involving direct and

active operation of the mind, used to circumvent and cheat another, something said,

done, or omitted with the design of perpetrating what is known to be a cheat or

deception.5

        To prevail under Bankruptcy Code 523(a)(6), a plaintiff must show that the injury

sustained was intended by the defendant.6

          ### END OF FINDINGS OF FACT AND CONCLUSIONS OF LAW ###




2
  Grogan v Garner, 498 U.S. 279, (Sup. Ct. 1991).
3
  In re Harwood, 637 F.3d 615, (5th Cir. 2011)
4
  Recoveredge v. Pentecost, 44 F.3d 1284 at 1292 through 1293, (5th Cir. 1995)
5
  Recoveredge v. Pentecost, 44 F.3d 1284 (5th Cir 1995)
6
  Kawaauhau v. Geger, 523 US 57 (Sup. Ct. 1998); Matter of Delaney, 97 F3d 800 (5th Cir. 1996)
